Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 26, 2019

The Court of Appeals hereby passes the following order:

A20E0015. IN THE INTEREST OF J. M., et al.

      The Mother has filed a motion for extension of time to file application for
discretionary appeal in this Court pursuant to Court of Appeals Rule 40 (b).
      The motion is hereby GRANTED. The Mother shall have until December 16,
2019 to file an application for discretionary appeal.

                                       Court of Appeals of the State of Georgia
                                       Clerk’s Office, Atlanta,____________________
                                                                 11/26/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.